Citation Nr: 0909737	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial compensable rating for a status 
post left varicocele repair.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant was a member of the Army National Guard from 
January 1977 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection and a 
noncompensable evaluation effective July 7, 2003.  In January 
2006, the appellant appealed the evaluation.  In November 
2008, the Board remanded this case.  


FINDINGS OF FACT

1.  The left varicocele repair has been manifested by 
credible complaints of pain and tenderness, but there is no 
evidence of atrophy of the testicles or the functional 
equivalent thereof; the appellant does not have intermittent 
edema or aching and fatigue.  

2.  The appellant's surgical scar is superficial and painful; 
the surgical scar is not in an area or areas exceed 6 square 
inches (39 sq. cm), it is not unstable, and there is no 
limitation of function of the affected part.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no 
higher, for service-connected status post left varicocele 
repair are met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters were sent in August 2003, and November 2008 
which cumulatively satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letters told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the appellant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability ratings and is 
presumed to be seeking the maximum benefits available under 
the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 
7105(d), the RO properly issued a November 2005 statement of 
the case (SOC) as well as a December 2008 supplemental 
statement of the case (SSOC) which contained, in pertinent 
part, the pertinent criteria for establishing higher ratings.  
See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with 
the procedural statutory requirements of 38 U.S.C.A. 
§§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claim.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).    

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

The Board notes, incidentally, that additional notice is 
required under section 5103(a) for claims for increased 
ratings.  Vazquez-Flores.  However, as the Court clearly 
noted in Vazquez, the additional notice requirements apply 
only to claims for increased compensation.  In cases such as 
this, involving initial disability ratings, the notice 
requirements of Dingess apply, and, as discussed, have been 
met. 

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  

The claimant's pertinent medical records to include VA 
medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination.  38 C.F.R. § 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination report is thorough and supported by other 
medical records.  The examination in this case is adequate 
upon which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.  

The appellant was also provided information regarding the 
appropriate disability rating or effective date to be 
assigned in November 2008.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, there has not been a material 
change in the disability level and a uniform rating is 
warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

In a March 2005 rating decision, service connection was 
granted for status post left varicocele repair and a non-
compensable rating was assigned effective July 7, 2003.  The 
appellant has appealed the assigned rating.  

Thereafter, private records document the appellant's 
complaints of testicular pain and discomfort in the left 
epididymis.  A July 2003 private evaluation revealed that the 
appellant's testicles were both down in the scrotum.  Both 
palpated normally.  The left was larger than the right and 
somewhat tender on palpation.  The left epididymis was not 
hard, but was a little bit enlarged, particularly the upper 
pole, and very tender on palpation.  The diagnosis was 
epididymis, orchitis.  He was put on Cipro for a week for 
treatment.  Thereafter, the appellant continued to complain 
of pain on the left side.  An October 2003 report by E.P.P., 
M.D., indicated that the appellant was seen for follow-up of 
testicular pain on the left side, but the examination was 
completely normal.  Later that month, the appellant was seen 
by S.G.S., M.D. for pain management.  He was not interested 
in injection therapy.  

In December 2003, the appellant was afforded a VA 
examination.  At that time, he reported having pain in his 
left testicular area, which he related reached a 10 on a pain 
scale of 1-10 with 10 being worse.  Physical examination 
revealed that the testes were well descended.  There was 
fullness around the left epididymis, although it was not 
exquisitely tender to touch.  The appellant did grimace when 
the left testicle and epididymis were touched.  Although a 
scrotal ultrasound was scheduled, the appellant did not show 
for that appointment.  The diagnosis was status post left 
varicocele repair.  

In February 2004, the appellant was seen by S.B.B., M.D., for 
evaluation of his left testicular and scrotal pain.  Physical 
examination revealed that the right testis was normal and 
descended.  The left testis had pain and discomfort in the 
testicle itself.  The appellant had pain at the caput of the 
epididymis on palpation.  This was the worse aspect.  He also 
had pain and discomfort in the cord.  There was no evidence 
of hernia, however.  The pertinent diagnosis was chronic 
orchialgia.  The appellant expressed that he wanted to have 
an orchiectomy, but the physician did not think that this 
surgery was the answer and that the appellant would probably 
still have pain and discomfort.  The physician felt that the 
pain was more neuropathic in origin and that the appellant 
needed to see the Anesthesia Pain Clinic for a more 
definitive cord block.  He noted that if this seemed to work, 
then neurolysis would strip all of the nerve and muscle 
fibers from the cord through an inguinal incision.

In January 2006, R.R., M.D., stated that in June 2005, the 
appellant underwent a lumbar epidural steroid injection for 
his low back pain as well as testicular and groin pain.  Dr. 
R. noted that he began seeing the appellant in June 2004 and 
the appellant was diagnosed with left-sided scrotal pain and 
left testicular surgery associated with neuropathic component 
of pain, lumbago, with spinal stenosis, and schizoaffective 
disorder.  Since that time, Dr. R. stated that he had tried 
anti-neuropathic pain medication which resulted in some side 
effects.  The medication was changed and the appellant had 
been experiencing relief.  However, in November 2004, the 
pain worsened and he underwent a magnetic resonance imaging 
(MRI) of the spine which revealed degenerative disc disease 
at L3-4 and L4-5 as well as degenerative osteoarthritis of 
L3-4 and L4-5 facet joints bilaterally which caused mild 
narrowing of the bilateral L4-5 neural foramina.  
Subsequently, the appellant underwent lumbar epidural steroid 
injections in February, March, and June 2005.  In June 2005, 
the appellant indicated that the second injection provided 
almost 3 months of good pain relief.  His main complaint was 
low back pain which radiated down the bilateral hips and 
toward the left testicle.  Currently, the appellant was doing 
alright and further injections were being considered as well 
as a medical branch block of the facets of the low back.  

In November 2008, the Board remanded this case for 
examinations, to include a skin and a genitourinary 
examination, to determine the current severity of the left 
varicocele repair.  

In December 2008, the requested examinations were conducted.  
On the genitourinary examination, it was noted that the 
appellant had received a series of spinal injections, but had 
ceased taking them.  Oral pain medication was not helping the 
appellant's complaints of pain.  Physical examination 
revealed a well-healed groin scar, inguinal in position, on 
the left side.  The scrotal contents were entirely normal to 
physical examination.  Even after a little exertion, the 
examiner could not demonstrate any dilation of the veins on 
the left side.  The appellant had limited range of motion of 
his back in all directions and it was certainly possible that 
his scrotal pain might have been somewhat secondary to his 
back disorder, which had been shown to be somewhat arthritic 
in nature, but not felt to be unusual for a man of his age 
and stature.  

In sum, the examiner concluded that the appellant was 30 
years post varicocelectomy.  The examiner indicated that a 
varicocelectomy is a high ligation of the spermatic vein on 
the left side.  It does not involve the testicle and was 
usually a procedure that was performed either on teenagers or 
pubertal boys who suddenly rupture inadequate valves in their 
spermatic vein.  It was noted that the appellant's age at the 
time of rupture could possibly have fit that picture.  
However, otherwise, varicoceles are quite common.  They are 
congenital.  They are not created by trauma and his ligation 
seemed to have decreased the varicose veins.  

The appellant was also afforded a skin examination.  The 
appellant reported that he had pain at the inferior edge of 
the scar on his left lower abdomen/groin.  Physical 
examination of the left lower abdomen, near the inguinal 
fold, revealed a 10 centimeter by 3 centimeter well-healed 
surgical scar which was superficial and without induration.  
The scar was stable with slight tenderness on the most 
inferior part of the scar.  There was no keloid formation.  
Zero percent of the body surface involved was in an unexposed 
area.  There was no disfigurement.  The diagnosis was scar of 
the lower abdomen from surgical procedure.  There was no 
functional limitation due to the scar.  

The Board must consider all pertinent criteria.  

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position."  Nici v. Brown, 9 
Vet.  App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)). Where the claimant's 
diagnosed condition does not match any of the diagnostic 
codes contained in the rating schedule, it is permissible to 
rate the condition under a closely related disease or injury, 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

While no diagnostic code specifically addresses residuals of 
a varicocelectomy, Diagnostic Code 7523 does address the 
condition of the testicles.  Under Diagnostic Code 7523, 
complete atrophy of one testicle warrants a noncompensable 
rating.  Complete atrophy of both testicles warrants a 20 
percent rating, with consideration for special monthly 
compensation.  38 C.F.R. § 4.115(b).  While the appellant in 
this case has continued to complain of left testicular pain, 
there is no evidence of atrophy of either testicle, or any 
other sequelae aside from pain related to the varicocele 
which would be the functional equivalent of atrophy of a 
testicle.  Accordingly, a higher rating under Diagnostic Code 
7523 is not warranted.

Varicose veins are evaluated under Diagnostic Code 7120.  
Under this Diagnostic Code, a noncompensable disability 
rating is warranted for asymptomatic varicose veins that are 
palpable or visible.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120.  A 10 percent evaluation is warranted for varicose 
veins that are manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  However, in this case, 
the appellant does not have intermittent edema or aching and 
fatigue.  

The Board has also considered rating codes for scarring.

Scars, other than head, face, or neck, that are deep or that 
caused limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm).  In order for a 
20 percent rating to be warranted, the area or areas must 
exceed 12 square inches (77 square centimeters).  A deep scar 
is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801.  Scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion warrant a 10 percent rating for area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating is assigned for scars which are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Scars may also be rated based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.

The appellant's surgical scar is not in an area or areas 
exceed 6 square inches (39 sq. cm).  The appellant's scar is 
superficial, but is not unstable.  However, tenderness in the 
scar area was demonstrated on examination.  Thus, a 10 
percent rating is warranted per 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A higher rating is not warranted based on the 
size of the scar or based on limitation of function of the 
affected part as there is no objective demonstration of such 
impairment.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the evidence supports a higher rating of 10 percent.  


Extraschedular Evaluation

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a claimant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the claimant's 
disability with the established criteria found in the rating 
schedule shows that the rating criteria reasonably describes 
the claimant's disability level and symptomatology; as 
discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the claimant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
claimant has required frequent hospitalizations for his 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the disability 
itself markedly impacted his ability to perform work.  The 
Board notes that there is a back disability which also 
possibly causes radiating pain to the left testicle; however, 
that disability is not service-connected.  Moreover, there is 
no credible evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence in this case 
does not show is that the manifestations of the Veteran's 
service-connected disability have resulted in unusual 
disability or impairment that has rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to an initial 10 percent rating for a status post 
left varicocele repair, is granted subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


